IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,             : No. 91 MM 2021
                                          :
                     Respondent           :
                                          :
                                          :
             v.                           :
                                          :
                                          :
JAMES CHRISTOPHER BAZICK, JR.,            :
                                          :
                     Petitioner           :


                                  ORDER



PER CURIAM

     AND NOW, this 19th day of November, 2021, the Motion for Appointment of

Counsel is DENIED.